Opinion of the Court
FERGUSON, Judge:
In this case, as in United States v Parker, 17 USCMA 545, 38 CMR 343, this day decided, it is urged that a specification of robbery, in violation of Uniform Code of Military Justice, Article 122, 10 USC § 922, and one of attempted robbery, in violation of Code, supra, Article 80, 10 USC § 880, are multiplicious, as they set forth offenses occurring at the same time and place, albeit involving different victims. On the basis of our decision in Parker, supra, we hold the offenses separately punishable.
The decision of the board of review is affirmed.
Chief Judge Quinn and Judge Kil-day concur.